                         Case 1:12-cr-00894-RJS Document 79-1 Filed 07/26/19 Page 1 of 3
U.S. Department of Justice
Drug Enforcement Administration

                         REPORT OF INVESTIGATION                                                            Page 1 of 17
 1. Program Code                                   2. Cross         Related Files     3. File No.                     4. G-DEP Identifier
                                                      File

 5. By                                                                                  6. File Title
      At: Tegucigalpa CO



 7.    Closed       Requested Action Completed                                        8. Date Prepared
       Action Requested By:                                                               11-29-2012
 9. Other Officers:

 10. Report Re: Summary Report/ Arrest of four Honduran Nationals in connection with Operation
      Julian Aristides Gonzalez



DEFENDANTS

1. Normando Rafael LOZANO-Lopez,                                                                                                 ,
Nationality: Honduran.

2. Allan Adonis GUTIERREZ-Varela,                                                                                                    ,
Nationality: Honduran.

3. Fabricio Alejandro MARTINEZ-Contreras, Colombian passport:
Nationality: Colombian.

4. Alexander MARTINEZ-Contreras, Nationality: Colombian.

VIOLATIONS

1. Illicit drug trafficking, Money Laundering, and Falsifying and
Using government documents with Perjury in violation of Health, Economy
and Public Faith in violation of Honduran law.

JUDICIAL DISTRICT

1. Republic of Honduras.

DATE/TIME/PLACE



 11. Distribution:                                      12. Signature (Agent)                                                        13. Date
       Division Tegucigalpa CO                                                                                                       05-06-2013

         District                                       14. Approved (Name and Title)                                                15. Date
                                                              /s/                                                                    05-08-2013
         Other       SARI

DEA Form            -6                                         DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Administration.
                               Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                    Previous edition dated 8/94 may be used.
                         Case 1:12-cr-00894-RJS Document 79-1 Filed 07/26/19 Page 2 of 3
U.S. Department of Justice
Drug Enforcement Administration

                                                                                      1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                      3. File Title
                                  (Continuation)
 4.
 Page         2   of     17
 5. Program Code                                                                      6. Date Prepared
                                                                                          11-29-2012

1. On November 24, 2012, at approximately 6:00 am, the Honduran Attorney
Generals Office, DLCN, and the Honduran Army conducted search and arrest
warrants at 24 different locations in the Departments of Cortes and Santa
Barbara, Honduras.

EXHIBITS

None.

DEFENDANTS

All four (4) defendants are pending Honduran prosecution.

WITNESSES

Honduran Attorney Generals Office, DLCN, and the Honduran Army.



DETAILS

1. In November 2008, Republic of France Customs Agents seized a large
container with pharmaceuticals and pseudoephedrine that was destined for
Genericos de Honduras Sociedad de Responsibilidad Limitada which is
located in San Pedro Sula, Honduras. Following the seizure, the Honduran
Dirrecion de Lucha Contra el Narcotrafico (DLCN) conducted an
investigation into this company and discovered it was being utilized as a
front company for drug trafficking and money laundering. During the
investigation, it was discovered that this organization was also receiving
shipments of cociane in Honduras via illicit flights. This three year
investigation led to the indictments 84 people for a variety of crimes to
include: Illicit drug trafficking, Money Laundering, and Falsifying and
Using government documents with Perjury in violation of Health, Economy
and Public Faith in violation of Honduran law. This
investigation/operation was named "Operation Julian Aristi des Gonzalez".




DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcem ent Adm inistration

                                         This report is the property of the Drug Enforcement Administration.
                               Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                    Previous edition dated 8/94 may be used.
                         Case 1:12-cr-00894-RJS Document 79-1 Filed 07/26/19 Page 3 of 3
U.S. Department of Justice
Drug Enforcement Administration

                                                                                      1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                      3. File Title
                                  (Continuation)
 4.
 Page         3   of     17
 5. Program Code                                                                      6. Date Prepared
                                                                                          11-29-2012

2. On November 24, 2012, at approximatley 6:00 am, the Honduran Attorney
Generals Office, DLCN, and the Honduran Army conducted search and arrest
warrants at 24 different locations in the Departents of Cortes and Santa
Barbara, Honduras. The warrants were conducted at 12
residences, two ranches, seven businesses and three truck transportation
businesses. The DLCN seized the 24 previously mentioned properties, 144
vehicles, 700 head of cattle, five horses, and approximately
$226,000 USC. The DLCN arrested four people: Normando Rafael LOZANO-
Lopez, Allan Adonis GUTIERREZ-Varela, Fabricio Alejandro MARTINEZ-
Contreras, Alexander MARTINEZ-Contreras.

INDEXING




DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcem ent Adm inistration

                                         This report is the property of the Drug Enforcement Administration.
                               Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                    Previous edition dated 8/94 may be used.
